Title: To Thomas Jefferson from Joseph Anderson, 1 March 1801
From: Anderson, Joseph
To: Jefferson, Thomas



Sir
March 1st 1801

Although I do not feel myself Authorisd to interfere, in the Smallest degree, with any thing, that may in the least appertain to your Administration,—Yet feeling Very much interested, in the welfare of the Family of Mr. John Hall—Marshall of Pennsylvania,—I hope you will pardon my presumeing to request, that he may be Continued in his present office—I have had, a Very early and long acquaintance with Mr. Hall and his lady (who is a daughter of the Reverd. Doctr. Ewing of Philadelphia)—Mr. Hall at an early period of his life, engaged in the Service of his Country, and hath Uniformly been (in my Opinion) a Real Republican—He acted for many years, as Secretary of the land office of Pennsylvania,—with Reputation—and had (I am well informd) the Confidence of Governor Mifflin—In the late Contest for Chief Majistrate of Pennsylvania—Mr. Hall from personal—(not political) dislike to Mr. MKean, Voted against him—(as did to my knowledge many other good Republicans for the same reasons)—The Consequence was, that Mr. Hall was Oblig’d to Relinquish his Office—and on that account, he was appointed Marshall—(I contributed all in my power, to Obtain him the appointment) and as it respected him, political opinion was not called in question—his Vote against Mr. MKean, having been considered a Sufficient Criterion—which I well know to have been badly founded—Mr. Halls Conduct in his present appointment, (from Observations I had an Oppertunity of makeing in Philadelphia, and other Correct information), hath been as impartial, and mild in every Respect—as the rage of the late administration, wou’d possibly admit—Although Sir, I feel Unwilling, to Speak to your feelings—I cannot help observeing, that Mr. Hall, has an Amiable, Sensible Wife (who is a good Republican) a family of Seven Children, and no other means of provideing for their Support, but the Emoluments, ariseing from his present office—Shou’d you Under all Considerations, think proper to Continue him—it will be a most grateful thing to me,—as I feel Confident,  that his real principles, and practice, will prove Such—that you will have no Cause for regret—
I am with Sentiments of Very great personal and political Respect Yr. Mo Ob Sev 

Jos: Anderson


[PS] the inclosed letter tho adressed to me was meant for your View—I therefore take the liberty of presenting it-PS had I not been informed that an attempt will be made to Remove Mr. Hall—I Shou’d not have presum’d to trouble you.
J A

